Order Supreme Court, Bronx County (Sallie Manzanet, J.), entered July 15, 2003, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Issues of fact exist as to whether, in the circumstances presented, defendant store’s personnel could have, without undue risk, mitigated the alleged assault committed on its premises by calling the police after plaintiff was attacked (see D'Amico v Christie, 71 NY2d 76, 85 [1987]), and whether the store was so dominated by the individual defendants as to make it their mere alter ego and warrant the piercing of its corporate veil (see Fern, Inc. v Adjmi, 197 AD2d 444 [1993]). Concur—Friedman, J.P., Marlow, Nardelli, Sweeny and Catterson, JJ.